--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
October 15, 2008 by and between VAIL RESORTS, INC., a Delaware corporation (the
“Company”) and Robert A. Katz (“Executive”).
 
Whereas the parties had previously entered into that certain Employment
Agreement, dated February 28, 2006 (the “Original Agreement”), but now desire to
make certain updates to the terms contained in that Original Agreement as
required to comply with law and as otherwise agreed herein and in order to
accomplish the foregoing to enter into this replacement Agreement.
 
The parties hereto agree as follows:
 
 
1.
Employment.

 
(a)           The Company hereby employs Executive to serve as the Chief
Executive Officer of the Company on the terms and conditions set forth herein.
In such capacity, Executive shall have the responsibilities normally associated
with such position, subject to the direction and supervision of the Board of
Directors of the Company (the “Board”).  Executive shall also serve as a member
of the Board and the Executive Committee of the Board.
 
(b)           Executive accepts employment hereunder and agrees that, during the
term of Executive’s employment, Executive will observe and comply with the
policies and rules of the Company and devote substantially all Executive’s time
during normal business hours and best efforts to the performance of Executive’s
duties hereunder, which duties shall be performed in an efficient and competent
manner and to the best of Executive’s ability.  Executive further agrees that,
during the term of this Agreement, Executive will not, without the prior written
consent of the Board, directly or indirectly engage in any manner in any
business or other endeavor, either as an owner, employee, officer, director,
independent contractor, agent, partner, advisor, or in any other capacity
calling for the rendition of Executive’s personal services.  This restriction
shall not preclude Executive from having passive investments, and devoting
reasonable time to the supervision thereof (so long as such does not create a
conflict of interest or interfere with Executive’s obligations hereunder), in
any business or enterprise that is not in competition with any business or
enterprise of the Company or any of its parents, subsidiaries or affiliates
(collectively, the “Companies”).  This Agreement shall not limit Executive’s
community or charitable activities so long as such activities do not impair or
interfere with Executive’s performance of the services contemplated by this
Agreement.
 
 
2.
Compensation.

 
For all services rendered by Executive to or on behalf of the Companies, the
Company shall provide or cause to be provided to Executive, subject to making
any and all withholdings and deductions required of the Company or its
affiliates by law with all other income tax consequences being borne by
Executive, the following:
 
(a)           Base Salary.  Executive shall receive a base salary of Eight
Hundred and Forty-Three Thousand Five Hundred Dollars ($843,500.00) per year
(the “Base Salary”), payable in accordance with the normal payroll practices of
the Company, and net of mandatory time off deductions and other applicable
withholding and deductions.  Executive’s Base Salary shall be reviewed annually
by the Compensation Committee of the Board (the “Compensation Committee”).  Any
increases in such Base Salary shall be at the discretion of the Compensation
Committee, and Executive acknowledges that the Compensation Committee is not
obligated to grant any increases.  The Base Salary shall not be lowered during
the term of this Agreement without Executive’s written consent.
 
(b)            Vail Resorts Management Incentive Plan for Corporate
Executives.  Executive shall be entitled to participate in the Management
Incentive Plan for Corporate Executives (the “MIP”) on the same terms as may be
applicable to other senior executives of the Company and subject to the terms of
the MIP.  Under the MIP, Executive’s target annual bonus award will be One
Hundred Percent (100%) of Executive’s Base Salary based upon Executive’s
performance in light of objectives established by the Board and assessed by the
Compensation Committee.  The value of any award under the MIP (“MIP Award”) made
to Executive shall be payable in the form  of cash as to Fifty Percent (50%) of
the MIP Award and in the form of Restricted Stock Units (“RSUs”) with a value
equal to the remaining Fifty Percent (50%) of the MIP Award.  The RSUs shall be
issued subject to the terms of the VRI Amended and Restated 2002 Long Term
Incentive and Share Award Plan (the “Equity Compensation Plan”) and the
agreement provided pursuant thereto, using the Company’s standard valuation
methodology and vesting in increments of 1/3 per year over a three year period,
such vesting to commence on the first anniversary of the grant date of such
RSUs.  Any awards under the MIP are at the discretion of the Compensation
Committee.
 
(c)            Benefits; Paid Time Off. Executive shall be eligible to
participate in the benefit plans and perks and on the same terms as may be
extended generally to other senior executives of the Companies and to the extent
Executive is eligible under the terms of the applicable plan.  Executive shall
also receive two hundred sixteen (216) hours of paid time off, which amount
shall include hours for paid holidays, as well as be required to take such hours
of mandatory-time-off in accordance with the Company’s policies and procedures.
 
(d)         Clubs and Other Privileges.  Executive shall, subject to applicable
rules in effect from time to time, be entitled during the term of employment to
the benefits of membership in all of the private clubs owned and operated by the
Company from time to time  (collectively “Clubs”) as part of the Company’s
quality evaluation program and subject to completion of bi-annual feedback
surveys; provided that Executive shall not actually be a member of such Clubs
and in no event shall Executive be entitled to any claim of reimbursement for
any initiation or similar fees.  Executive shall be solely responsible for the
payment of any and all charges incurred at such Clubs, but may utilize
Executive’s annual allowance provided pursuant to Executive Perquisite Fund (as
may be in effect from time to time) to pay such charges, excepting only the
payment of regular dues, which Executive shall not be obligated to pay.  In
addition, Executive shall receive all other benefits and perquisites on the same
terms afforded from time to time to senior executives generally or as
specifically approved by the Compensation Committee.  Executive shall
participate in the Executive Perquisite Fund (under the terms as of the date
hereof) in the amount of $70,000 per annum.
 
(e)           Expense Reimbursement.  Executive shall have a travel and
entertainment budget that is reasonable in light of Executive’s position and
responsibilities and shall be reimbursed for all reasonable business-related
travel and entertainment expenses incurred by Executive thereunder upon
submission of appropriate documentation thereof in compliance with applicable
Company policies.
 
 (f)            Legal Expenses.  The Company shall reimburse Executive’s
reasonable documented legal fees and expenses (not to exceed $10,000) incurred
in the review and negotiation of this Agreement.
 
(g)             LTI Grant.  So long as Executive shall be employed by the
Company on March 1, 2009 (and has not received any notice of termination for any
reason as of or prior to that date), Executive shall be granted (the “March 2009
Grant”) a long term incentive award having a grant value of $4,800,000, of which
(1) $1,000,000 (using the Company’s standard valuation methodology) shall be
pursuant to a grant of Restricted Stock Units (“RSUs”), and (2) $3,800,000
(using the Company’s standard valuation methodology) shall be pursuant to a
grant of Share Appreciation Rights (“SARs”), each of which (x) shall be subject
to the terms of the VRI Amended and Restated 2002 Long Term Incentive and Share
Award Plan (or such successor equity compensation plan) and the agreements
provided pursuant thereto, and (y) shall vest in full on September 30, 2011;
provided, however, that this provision shall be of no effect in the event that a
Change in Control, as defined below, has been completed on or before March 1,
2009, and only if the effect of such Change in Control is to extinguish,
exchange or convert the common stock of the Company concurrent with the Change
in Control being effected.  Notwithstanding the terms of any other agreement or
plan, none of the vesting of the RSUs or SARs issued pursuant to the March 2009
Grant shall accelerate in the event of a duly completed Change in Control which
has been publicly announced or completed prior to September 1, 2009 but rather
shall vest pursuant to (y) above.
 
 
3.
Term and Termination.

 
(a)           Term.  The effective date of this Agreement shall be October 15,
2008 (“Employment Commencement Date”).  Unless terminated earlier, the term of
this Agreement shall be for the period commencing with the Employment
Commencement Date and continuing through October 15, 2011 and shall thereafter
be automatically renewed for successive one-year periods unless, no later than
60 days before the expiration of the then-current term, either Executive or the
Company gives the other written notice of non-renewal, in which case this
Agreement shall expire upon the conclusion of the then-current initial or
renewal term.
 
(b)             Termination for Cause.  The Company may terminate this Agreement
at any time for “Cause”.  For purposes of this Agreement, “Cause” shall mean (i)
any conduct related to the Company involving gross negligence, gross
mismanagement, or the unauthorized disclosure of confidential information or
trade secrets; (ii) dishonesty or a violation of the Company’s Code of Ethics
and Business Conduct that has or reasonably could be expected to result in a
detrimental impact on the reputation, goodwill or business position of any of
the Companies; (iii) gross obstruction of business operations or illegal or
disreputable conduct by Executive that impairs or reasonably could be expected
to impair the reputation, goodwill or business position of any of the Companies,
and any acts that violate any policy of the Company relating to discrimination
or harassment; (iv) commission of a felony or a crime involving moral turpitude
or the entrance of a plea of guilty or nolo contedere to a felony or a crime
involving moral turpitude; or (v) any action involving a material breach of the
terms of the Agreement including material inattention to or material neglect of
duties and Executive shall not have remedied such breach within 30 days after
receiving written notice from the Board specifying the details thereof.  In the
event of a termination for Cause, Executive shall be entitled to receive only
Executive’s then-current Base Salary through the date of such
termination.  Further, Executive acknowledges that in the event of such a
termination for Cause, Executive shall not be entitled to receive any bonus
payment for the year of termination or subsequent years under the MIP or any
other incentive compensation plan in which Executive is then participating.
 
(c)           Termination Without Cause.  The Company may terminate this
Agreement at any time without Cause, by giving Executive written notice
specifying the effective date of such termination.  In the event of a
termination without Cause and provided that Executive and the Company execute
(and, if applicable, thereafter not revoke) a written release in connection with
such termination substantially in the form attached hereto as Annex I (the
“Mutual Release”), Executive shall be entitled to receive (i) Executive’s
then-current Base Salary through the effective date of such termination, (ii) a
pro-rated bonus for the portion of the Company’s fiscal year through the
effective date of such termination, which pro-rated bonus shall be based on
applying the level of achievement of the performance targets (with respect to
both Executive and the Companies) to Executive’s target bonus for the year of
such termination payable in a lump sum at the same time as bonuses are paid to
the Company’s senior executives generally (the “Pro-Rated Bonus”), and
(iii) twenty-four (24) months of Executive’s then current Base Salary payable in
a lump sum.  For the purposes of this section, any written notice of non-renewal
given by the Company pursuant to Section 3(a) of this Agreement shall be deemed
termination without Cause.  Any payment to Executive made pursuant hereto shall
be paid to Executive no later than the date that is two and a half months
following the calendar year in which such termination without Cause occurs.  In
addition, provided that the Mutual Release has been executed, all unvested
shares or portions of any equity grant not yet vested (including RSUs, SARs,
stock options or any other form of equity or long-term incentive) made by the
Company to Executive concurrent with or subsequent to the execution of the
Original Agreement under any equity compensation plan of the Company (“Unvested
Equity Grants”) shall automatically become fully vested upon termination
pursuant to this Section 3(c).
 
(d)            Termination By Executive For Good Reason.  Executive shall be
entitled to terminate this Agreement at any time for “Good Reason” by giving the
Company written notice of such termination.  For purposes of this Agreement,
“Good Reason” shall mean (i) the Company has breached its obligations hereunder
in any material respect, (ii) the Company has decreased Executive’s then current
Base Salary, (iii) Executive is directed to relocate Executive’s principal
office more than 30 miles from Interlocken Business Park without Executive’s
consent, (iv) the Company has effected a material diminution in Executive’s
reporting responsibilities, authority, or duties as in effect immediately prior
to such change, and/or (v) the occurrence of a Change in Control (as defined
below); provided, however, that Executive shall not have the right to terminate
this Agreement for Good Reason unless: (A) Executive has provided notice to the
Company of any of the foregoing conditions within 90 days of the initial
existence of the condition; (B) the Company has been given at least 30 days
after receiving such notice to cure such condition (other than if Good Reason is
due to a Change in Control); and (C) Executive actually terminates employment
within six months following the initial existence of the condition.  In such
event, provided that Executive and the Company have executed (and, if
applicable, thereafter not revoked) the Mutual Release, Executive shall be
entitled to receive (w) Executive’s then current Base Salary through the
effective date of such termination, (x) a Pro-Rated Bonus, (y) Twenty-Four (24)
months of Executive’s then current Base Salary payable in a lump sum.  Any
payment to Executive made pursuant hereto shall be paid to Executive no later
than the date that is two and a half months following the calendar year in which
such termination for Good Reason occurs.  In addition, provided that the Mutual
Release has been executed, all Unvested Equity Grants shall automatically become
fully vested upon termination pursuant to this Section 3(d).
 
(e)           Termination By Executive Without Good Reason.  Executive may also
terminate this Agreement at any time without Good Reason by giving the Company
at least thirty (30) days’ prior written notice.  In such event, Executive shall
be entitled to receive only Executive’s then-current Base Salary through the
date of termination.  Further, Executive acknowledges that in the event of such
a termination without Good Reason, Executive shall not be entitled to receive
any bonus payment for the year of termination or subsequent years under the MIP
or any other incentive compensation plan in which Executive is then
participating.
 
(f)           Termination Due To Disability.  In the event that Executive
becomes “Totally and Permanently Disabled” (as reasonably determined by the
Board acting in good faith), the Company shall have the right to terminate this
Agreement upon written notice to Executive; provided, however, that in the event
that Executive and the Company execute (and, if applicable, thereafter not
revoke)  the Mutual Release, Executive shall be entitled to receive (i)
Executive’s then-current Base Salary through the date of such termination, (ii)
a Pro-Rated Bonus, and (iii) Executive’s then-current Base Salary, net of short
term disability payments remitted to Executive by the Company pursuant to the
Company’s Short-Term Disability Plan, through the earlier of (y) the scheduled
expiration date of this Agreement (but in no event less than twelve (12) months
from the date of disability) or (z) the date on which Executive’s long-term
disability insurance payments commence.  In addition, provided that the Mutual
Release has been executed, all Unvested Equity Grants shall automatically become
fully vested upon termination pursuant to this Section 3(f).
 
(g)          Termination Due To Death.  This Agreement shall be deemed
automatically terminated upon the death of Executive.  In such event, provided
Executive’s personal representative and the Company execute a release
substantially in the form of the Mutual Release, Executive’s personal
representative shall be entitled to receive (i) Executive’s then-current Base
Salary through such date of termination, and (ii) a Pro-Rated Bonus.  In
addition, provided that the Mutual Release has been executed, all Unvested
Equity Grants shall automatically become fully vested upon termination pursuant
to this Section 3(g).
 
(h)           Other Benefits.  Upon Executive’s termination pursuant to Sections
3(c) or (d), and, in the event that Executive and the Company execute (and, if
applicable, thereafter not revoke) the Mutual Release, the Company agrees to pay
Executive, in lump sum, one year’s COBRA premiums for continuation of health and
dental coverage in existence at the time of such termination, as determined as
of Executive’s date of termination. This payment will be remitted to Executive
at the same time that Executive is paid pursuant to Sections 3(c) and
(d).  Except as expressly set forth in this Section 3, Executive shall not be
entitled to receive any compensation or other benefits in connection with the
termination of Executive’s employment.
 
(i)           Termination in Connection with a Change in Control.  In the event
of a termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason or notice by the Company of non-renewal of this
Agreement, all within 365 days of a consummation of a Change in Control of the
Company and provided that Executive and the Company execute (and, if applicable,
thereafter not revoke) the Mutual Release, Executive shall be entitled to
receive (i) Executive’s then-current Base Salary through the effective date of
such termination or non-renewal, (ii) a Pro-Rated Bonus, (iii) a lump sum
payment equal to twenty-four (24) months of Executive’s then current Base Salary
plus an amount equal to the cash bonus paid to Executive in the prior calendar
year, payable no later than the date that is two and a half months following the
calendar year in which such termination or non-renewal occurs, and (iv) to the
extent not already vested, full vesting of all Unvested Equity Grants.  For
purposes of this Agreement, “Change in Control” shall mean an event or series of
events by which:  (A)  any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent,
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the Board or equivalent governing body of the Company on a
fully-diluted basis; or (B) during any period of twenty four (24) consecutive
months, a majority of the members of the Board or other equivalent governing
body of the Company cease to be composed of individuals (1) who were members of
that Board or equivalent governing body on the first day of such period, (2)
whose election or nomination to that Board or equivalent governing body was
approved by individuals referred to in clause (1) above constituting at the time
of such election or nomination at least a majority of that Board or equivalent
governing body, or (3) whose election or nomination to that Board or other
equivalent governing body was approved by individuals referred to in clauses (1)
and (2) above constituting at the time of such election or nomination at least a
majority of that Board or equivalent governing body (excluding, in the case of
both clause (2) and clause (3), any individual whose initial nomination for, or
assumption of office as, a member of that Board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board); or (C) any person or two or more persons acting in
concert shall have acquired, by contract or otherwise, control over the equity
securities of the Company entitled to vote for members of the Board or
equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) representing 51% or more of the combined
voting power of such securities; or (D)the Company sells or transfers (other
than by mortgage or pledge) all or substantially all of its properties and
assets to, another “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act).
 
(j)           Provisions of Agreement that Survive Termination.  No termination
of this Agreement shall affect any of the rights and obligations of the parties
hereto under Sections 4, 5, 6 and 7, and such rights and obligations shall
survive such termination in accordance with the terms of such sections.
 
 
4.
Restrictive Covenants.

 
(a)           The provisions of this Section 4 shall apply for a period of two
(2) years beginning with the date of termination of Executive’s employment
hereunder for any reason.  During such period, Executive will not, except with
the prior written consent of the Board, directly or indirectly own, manage,
operate, join, control, finance or participate in the ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or use or permit his name to be used in connection with, any business or
enterprise that is engaged in a "Competing Enterprise," which is defined as an
entity whose operations are conducted within the ski industry in North America
or in the real estate development, lodging or hospitality industries in the
State of Colorado. Notwithstanding the foregoing, Executive may participate,
own, finance, manage, obtain employment or otherwise be connected with a larger
regional, national or international business or enterprise (a "New Employer")
which owns or operates a Competing Enterprise as a brand, branch, division,
subsidiary or affiliate provided that (i) the Competing Enterprise accounts for
less than 10% of the New Employer's annual revenues and annual net income on
both a historical or pro forma basis for the New Employer's most recently
completed fiscal year, and (ii) Executive's duties for the New Employer are not
primarily related to the conduct of such Competing Enterprise.


The foregoing restrictions shall not be construed to prohibit the ownership by
Executive of less than five percent (5%) of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"), provided that such ownership represents a passive investment
and that neither Executive nor any group of persons including Executive in any
way, either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business (other than exercising his rights as a shareholder), or
seeks to do any of the foregoing.


(b)            Further, Executive covenants and agrees that, during Executive’s
employment hereunder and for the period of two (2) years thereafter, Executive
will not, directly or indirectly solicit for another business or enterprise, or
otherwise interfere with the Company’s relationship with, any person who is a
Grade 27 managerial or higher level employee of any of the Companies at the time
of Executive’s termination.
 
(c)           Executive acknowledges that the restrictions, prohibitions and
other provisions hereof, are reasonable, fair and equitable in terms of
duration, scope and geographic area; are necessary to protect the legitimate
business interests of the Company; and are a material inducement to the Company
to enter into this Agreement.
 
(d)           In the event Executive breaches any provision of Section 4, in
addition to any other remedies that the Company may have at law or in equity,
Executive shall promptly reimburse the Company for any severance payments
received from, or payable by, the Company.  In addition, the Company shall be
entitled in its sole discretion to offset all or any portion of the amount of
any unpaid reimbursements against any amount owed by the Company to Executive.
 
 
5.
Document Return; Resignations.

 
(a)           Upon termination of Executive’s employment hereunder for any
reason, or upon the Company’s earlier request, Executive agrees that Executive
shall promptly surrender to the Company all letters, papers, documents,
instruments, records, books, products, data and work product stored on
electronic storage media, and any other materials owned by any of the Companies
or used by Executive in the performance of Executive’s duties under this
Agreement.
 
(b)             Upon termination of Executive hereunder for any reason,
Executive agrees that Executive shall be deemed to have resigned from all
officer, director, management or board positions to which Executive may have
been elected or appointed by reason of Executive’s employment or involvement
with the Company, specifically including but not limited to the Board, the
boards of any of the Companies and any other boards, districts, homeowner and/or
industry associations in which Executive serves as a result of or in his
capacity as CEO (collectively, the “Associations”).  Executive agrees to
promptly execute and deliver to the Company or its designee any other document,
including without limitation a letter of resignation, reasonably requested by
the Company to effectuate the purposes of this Section 5(b).  If the Company is
unable, after reasonable effort, to secure Executive’s signature on any document
that the Company deems to be necessary to effectuate the purposes of this
Section 5(b), Executive hereby designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney-in-fact, to act
for and on Executive’s behalf to execute, verify and submit to any appropriate
third party any such document, which shall thereafter have the same legal force
and effect as if executed by Executive.
 
 
6.
Confidentiality and Assignment of Intellectual Property.

 
(a)           During Executive’s employment with the Company, and at all times
following the termination of Executive’s employment hereunder for any reason,
Executive shall not use for Executive’s own benefit or for the benefit of any
subsequent employer, or disclose, directly or indirectly, to any person, firm or
entity, or any officer, director, stockholder, partner, associate, employee,
agent or representative thereof, any confidential information or trade secrets
of any of the Companies or the Associations, other than as reasonably necessary
to perform Executive’s duties under this Agreement.  As used herein, the term
“confidential information” includes budgets, business plans, strategies,
analyses of potential transactions, costs, personnel data, and other proprietary
information of the Company that is not in the public domain.
 
(b)             For purposes of this Section 6(b), “Company Inventions” means
all ideas, processes, trademarks and service marks, inventions, discoveries, and
improvements to any of the foregoing, that Executive learns of, conceives,
develops or creates alone or with others during Executive’s employment with the
Company (whether or not conceived, developed or created during regular working
hours) that directly or indirectly arise from or relate to: (i) the Company’s
business, products or services; or (ii) work performed for the Company by
Executive or any other Company employee, agent or contractor; or (iii) the use
of the Company’s property or time; or (iv) access to the Company’s confidential
information.  Executive hereby assigns to the Company Executive’s entire right,
title and interest in all Company Inventions, which shall be the sole and
exclusive property of the Company whether or not subject to patent, copyright,
trademark or trade secret protection.  Executive also acknowledges that all
original works of authorship that are made by Executive (solely or jointly with
others), within the scope of Executive’s employment with the Company, and that
are protectable by copyright, are “works made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C.  §§ 101, et seq.).  To the extent
that any such works, by operation of law, cannot be “works made for hire,”
Executive hereby assigns to Company all right, title, and interest in and to
such works and to any related copyrights.  Executive shall promptly execute,
acknowledge and deliver to the Company all additional instruments or documents
deemed at any time by the Company in its sole discretion to be necessary to
carry out the intentions of this paragraph.
 
 
7.
Non-Disparagement.

 
Following the termination of Executive’s employment hereunder for any reason,
Executive agrees that Executive shall not make any statements disparaging of any
of the Companies, their respective boards, their businesses, and the officers,
directors, stockholders, or employees of any of the Companies or the
Associations.  In response to inquiries from prospective employers, which shall
be referred by Executive only to the Senior Vice President of Human Resources,
the Company shall confirm only dates of employment, job title, and job
responsibilities.  Subject to the terms of this Section 7, Executive, as
appropriate, may respond truthfully to inquiries from prospective employers of
Executive, and the Company and Executive may respond truthfully as may be
required by any governmental or judicial body acting in its official capacity.
 
 
8.
Non-Assignability.

 
It is understood that this Agreement has been entered into personally by the
parties.  Neither party shall have the right to assign, transfer, encumber or
dispose of any duties, rights or payments due hereunder, which duties, rights
and payments with respect hereto are expressly declared to be non-assignable and
non-transferable, being based upon the personal services of Executive, and any
attempted assignment or transfer shall be null and void and without binding
effect on either party; provided, however, that the Company may assign this
Agreement to any parent, subsidiary, affiliate or successor corporation.
 
 
9.
Injunctive Relief.

 
The parties acknowledge that the remedy at law for any violation or threatened
violation of Sections 4, 5, 6, 7 and/or 8 of this Agreement may be inadequate
and that, accordingly, either party shall be entitled to injunctive relief in
the event of such a violation or threatened violation without being required to
post bond or other surety.  The above stated remedies shall be in addition to,
and not in limitation of, any other rights or remedies to which either party is
or may be entitled at law, in equity, or under this Agreement.
 

 
10.
Indemnification.

 
The Company agrees that it shall indemnify and hold harmless Executive in
connection with legal proceedings seeking to impose liability on Executive in
such Executive’s capacity as a director, officer or employee of the Companies to
the fullest extent permitted under the Company’s Amended and Restated
Certificate of Incorporation and Amended and Restated Bylaws.  In furtherance
thereof, the Company and Executive each agree to execute and deliver an
Indemnification Agreement by and between the Company and Executive, attached
hereto as Exhibit A and incorporated herein by reference, concurrently with the
execution and delivery of this Agreement.  To the extent any provision set forth
in the Indemnification Agreement is in conflict with any provision set forth in
this Agreement, the provision set forth in the Indemnification Agreement shall
govern.  Further, Executive shall be entitled to coverage under the Directors
and Officers Liability Insurance program to the same extent as other senior
executives of the Companies.
 

 
11.
Complete Agreement.

 
This Agreement constitutes the full understanding and entire employment
agreement of the parties, and supersedes and is in lieu of any and all other
understandings or agreements between the Company and Executive including the
Original Agreement which is replaced in its entirety.  Nothing herein is
intended to limit any rights or duties Executive has under the terms of any
applicable incentive compensation, benefit plan or other similar agreements.
   
12.
Disputes.

                         
    All disputes relating to or arising from this Agreement and/or Executive’s
employment with the Company shall be resolved, upon written request by either
party, by final and binding arbitration by the Judicial Arbiter Group (“JAG”) in
Denver, Colorado in accordance with the JAMS Streamlined Arbitration Rules and
Procedures as in effect at the time of the arbitration.  The JAG arbitration
fees shall be paid equally by the parties hereto.  Arbitration hereunder shall
take place before one JAG arbitrator mutually agreed upon by the parties within
30 days of the written request for arbitration.  If the parties are unable or
fail to agree upon the arbitrator within such time, the parties shall submit a
request at the end of such period to JAG to select the arbitrator within 15 days
thereafter.  The arbitration and determination rendered by the JAG arbitrator
shall be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and such judgment
enforced, if necessary, through judicial proceedings).  It is understood and
agreed that the arbitrator shall be specifically empowered to designate and
award any remedy available at law or in equity, including specific
performance.  The arbitrator may award costs and expenses of the arbitration
proceeding (including, without limitation, reasonable attorneys' fees) to the
prevailing party.


 

 
13.
Amendments.

 
Any amendment to this Agreement shall be made only in writing and signed by each
of the parties hereto.
 

 
14.
Governing Law.

 
The internal laws of the State of Colorado law shall govern the construction and
enforcement of this Agreement.
 

 
15.
Notices.

 
Any notice required or authorized hereunder shall be deemed delivered when
deposited, postage prepaid, in the United States mail, certified, with return
receipt requested, addressed to the parties as follows:
    
    Robert A. Katz
    615 Highland Avenue
    Boulder, CO, 80302
    
    Vail Resorts, Inc.
    390 Interlocken Crescent
    Broomfield, Colorado  80021
    Attn:  General Counsel
        
16.
Code Section 409A.

 
Anything in this Agreement to the contrary notwithstanding, if on the date of
termination of Executive’s employment with the Company, as a result of such
termination, Executive would receive any payment that, absent the application of
this Section 16 would be subject to interest and additional tax imposed pursuant
to Section 409A(a) of the Internal Revenue Code of 1986, as amended (the “Code”)
as a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be made prior to the date that is the earliest of (1) 6
months after the date of termination of Executive’s employment, (2) Executive’s
death, or (3) such other date as will cause such payment not to be subject to
such interest and additional tax.
     
17. 
Excise Tax.

 
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including,
without limitation, the acceleration of any payment, award, distribution or
benefit), by the Company or its subsidiaries to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 17) (a
”Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any corresponding provisions of state or local tax law, or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as, the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including any Excise Tax, income tax or
employment tax) imposed upon  the Gross-Up Payment and any interest or penalties
imposed with respect to such taxes, Executive retains from the Gross-Up Payment
an amount equal to the excess, if any, of (i) the Excise Tax imposed upon the
Payments, and (ii) the Excise Tax, if any, that would have been imposed on the
Payments if the Executive had not served as a non-employee director of the
Company prior to the Effective Date (and, therefore, Executive’s non-employee
director compensation had not been taken into account in the Excise Tax
computation).  The payment of a Gross-Up Payment under this Section 17(a) shall
not be conditioned upon Executive’s termination of employment.  Notwithstanding
the foregoing provisions of this Section 17, if it shall be determined that
Executive is entitled to a Gross-Up Payment, but that the portion of the
Payments that would be treated as “parachute payments” under Section 280G of the
Code does not exceed the Safe Harbor Amount (as defined in the following
sentence) by more than $100,000, then no Gross-up Payment shall be made to
Executive and the amounts payable under this Agreement shall be reduced so that
the Payments, in the aggregate, are reduced to the Safe Harbor Amount.  The
“Safe Harbor Amount” is the greatest amount of payments in the nature of
compensation that are contingent on a Change in Control for purposes of Section
280G of the Code that could be paid to Executive without giving rise to any
Excise Tax.  The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the cash payments under Section 3.  For purposes of
reducing the payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced.  If the reduction of the
amounts payable under this Agreement would not result in a reduction of the
Payments to the Safe Harbor Amount, no amounts payable under this Agreement
shall be reduced pursuant to this Section 17(a).


(b) Subject to the provisions of Section 17(c), all determinations required to
be made under this Section 17, including the determination of whether a Gross-Up
Payment is required and of the amount of any such Gross-Up Payment, shall be
made by the Company’s independent auditors or such other accounting firm agreed
by the parties hereto (the “Accounting Firm”), which shall provide detailed
supporting calculations to the Company within 15 business days after the receipt
of notice from the Company that Executive has received a Payment, or such
earlier time as is requested by the Company, provided that any determination
that an Excise Tax is payable by Executive shall be made on the basis of
substantial authority.  The Company will promptly provide copies of such
supporting calculations to Executive.  The Initial Gross-Up Payment, if any, as
determined pursuant to this Section 17(b), shall be paid to Executive (or for
the benefit of the Executive to the extent of the Company’s withholding
obligation with respect to applicable taxes) no later than the later of (i) the
due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination.  If the Accounting firm determines that no
Excise Tax is payable by Executive, it shall furnish the Company with a written
opinion that substantial authority exists for Executive not to report any Excise
Tax on his Federal income tax return and, as a result, the Company is not
required to withhold Excise Tax from payments to Executive.  The Company will
promptly provide a copy of any such opinion to Executive.  Any determination by
the Accounting Firm meeting the requirements of this Section 17(b) shall be
binding upon the Company and Executive.  As a result of the uncertainly in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 17(c) and Executive
thereafter is required to make a payment of Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment, if any, that has occurred and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.  The fees and disbursements of the Accounting Firm shall
be paid by the Company.


(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment.  Such notification shall be given as soon as practicable but
not later than ten business days after Executive receives written notice of such
claim and shall apprise the Company of the nature of such claim and the date on
which such Claim is requested to be paid.  Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:


(i) give the Company any information reasonably requested by the Company
relating to such claim,


(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,


(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and


(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Section 17(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax, income tax or employment tax, including interest or penalties with respect
thereto, imposed with respect to such advance (except that if such a loan would
not be permitted under applicable law, the Company may not direct Executive to
pay the claim and sue for a refund); and further provided that any extension of
the statute of limitations relating to the payment of taxes for the taxable year
of Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.


(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 17(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements to Section 17(c)) promptly pay the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 17(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.
 
18. 
  No Duty to Mitigate.

                   
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payments hereunder be subject to offset in the event Executive does
mitigate.
 
19.   
Binding Effect.

                    
    This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors, permitted assigns, heirs, executors and legal
representatives.
 
20.   
Counterparts.

                    
    This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof each signed by
one of the parties hereto.
 
21.    
Construction.

                     
Headings in this Agreement are for convenience only and shall not control the
meaning of this Agreement.  Whenever applicable, masculine and neutral pronouns
shall equally apply to the feminine genders; the singular shall include the
plural and the plural shall include the singular.  The parties have reviewed and
understand this Agreement, and each has had a full opportunity to negotiate this
Agreement’s terms and to consult with counsel of their own choosing.  Therefore,
the parties expressly waive all applicable common law and statutory rules of
construction that any provision of this Agreement should be construed against
this Agreement’s drafter, and agree that this Agreement and all amendments
thereto shall be construed as a whole, according to the fair meaning of the
language used.
 
22.     
Severability and Modification by Court.

                   
If any court of competent jurisdiction declares any provision of this Agreement
invalid or unenforceable, the remainder of this Agreement shall remain fully
enforceable.  To the extent that any such court concludes that any provision of
this Agreement is void or voidable, the court shall reform such provision(s) to
render the provision(s) enforceable, but only to the extent absolutely necessary
to render the provision(s) enforceable and only in view of the parties’ express
desire that the Company be protected to the greatest extent allowed by law from
unfair competition, unfair solicitation and/or the misuse or disclosure of its
confidential information and records containing such information.
 


 
[Signature Page to follow.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day of the date first written above.
 
VAIL RESORTS, INC.
 


 
By: /s/ Jeffrey W. Jones__________________
 
Name: Jeffrey W. Jones
 
Title: Senior Executive Vice President and Chief Financial Officer
 


 
EXECUTIVE:
 


 
/s/ Robert A. Katz______________________
 
Robert A. Katz
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Annex I
 
MUTUAL RELEASE
 
This mutual release (this “Release”) is entered into as of this _____________
day of _____________, 20___ (the “Release Date”) by _______________
(“Employee”), on the one hand and Vail Resorts, Inc. (“VRI”) on the other hand.
 
1.           Reference is hereby made to Executive Employment Agreement, dated
__________, 20__ (the “Executive Employment Agreement”) by the parties hereto
setting forth the agreements among the parties regarding the termination of the
employment relationship between Employee and VRI.  Capitalized terms used but
not defined herein have the meanings ascribed to them in Executive Employment
Agreement.
 
2.           Employee, for him, his spouse, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges VRI and its respective
direct and indirect parents and subsidiaries, and other affiliated companies,
and each of their respective past and present officers, directors, agents and
employees, from any and all actions, causes of action, claims, demands,
grievances, and complaints, known and unknown, that Employee or his spouse,
heirs, executors, administrators, successors, or assigns ever had or may have at
any time through the Release Date.  Employee acknowledges and agrees that this
Release is intended to and does cover, but is not limited to: (i) any claim of
employment discrimination of any kind whether based on a federal, state, or
local statute or court decision, including the Age Discrimination in Employment
Act with appropriate notice and rescission periods observed; (ii) any claim,
whether statutory, common law, or otherwise, arising out of the terms or
conditions of Employee’s employment and/or Employee’s separation from VRI
including, but not limited to, any claims in the nature of tort or contract
claims, wrongful discharge, promissory estoppel, intentional or negligent
infliction of emotional distress, and/or breach of covenant of good faith and
fair dealing.  The enumeration of specific rights, claims, and causes of action
being released shall not be construed to limit the general scope of this
Release.  It is the intent of the parties that, by this Release, Employee is
giving up all rights, claims and causes of action occurring prior to the Release
Date, whether or not any damage or injury therefrom has yet occurred.  Employee
accepts the risk of loss with respect to both undiscovered claims and with
respect to claims for any harm hereafter suffered arising out of conduct,
statements, performance or decisions occurring before the Release Date.
 
3.           VRI hereby releases and discharges Employee, his spouse, heirs,
executors, administrators, successors, and assigns, from any and all actions,
causes of actions, claims, demands, grievances and complaints, known and
unknown, that VRI ever had or may have at any time through the Release
Date.  VRI acknowledges and agrees that this Release is intended to and does
cover, but is not limited to: (i) any claim, whether statutory, common law, or
otherwise, arising out of the terms or conditions of Employee’s employment
and/or Employee’s separation from VRI, and (ii) any claim for attorneys’ fees,
costs, disbursements, or other like expenses.  The enumeration of specific
rights, claims, and causes of action being released shall not be construed to
limit the general scope of this Release.  It is the intent of the parties that,
by this Release, VRI is giving up all of its respective rights, claims, and
causes of action occurring prior to the Release Date, whether or not any damage
or injury therefrom has yet occurred.  VRI accepts the risk of loss with respect
to both undiscovered claims and with respect to claims for any harm hereafter
suffered arising out of conduct, statements, performance or decisions occurring
before the Release Date.
 
4.           This Release shall in no event (i) apply to any claim by either
Employee or VRI arising from any breach by the other party of its obligations
under Executive Employment Agreement occurring on or after the Release Date,
(ii) waive Employee’s claim with respect to compensation or benefits earned or
accrued prior to the Release Date to the extent such claim survives termination
of Employee’s employment under the terms of Executive Employment Agreement, or
(iii) waive Employee’s right to indemnification under the by-laws of the
Company.
 
5.           Enforceability of Release:
 
 
(a)
You acknowledge that you have been advised to consult with an attorney before
signing this Release.

 

 
(b)
You acknowledge the adequacy and sufficiency of the consideration outlined in
Executive Employment Agreement for your promises set forth in this Release and
that the Company is not otherwise obligated to pay such sums.

 
 
(c)
You acknowledge that you have been offered at least twenty-one (21) days to
consider this Release, that you have read Executive Employment Agreement and
this Release, and understand its terms and significance, and that you have
executed this Release and with full knowledge of its effect, after having
carefully read and considered all terms of this Release and, if you have chosen
to consult with an attorney, your attorney has fully explained all terms and
their significance to you.

 

 
(d)
You hereby certify your understanding that you may revoke this Release, as it
applies to you, within seven (7) days following execution of this Release and
that this Release shall not become effective or enforceable until that
revocation period has expired.  Any revocation should be sent, in writing, to
Vail Resorts, Inc., 390 Interlocken Crescent, Broomfield, Colorado  80021, Attn:
Office of the General Counsel.  You also understand that, should you revoke this
Release within the seven-day period, this Release, as it applies to you, would
be voided in its entirety and the sums set forth in Executive Employment
Agreement would not be paid or owed to you.

 
6.           This Mutual Release shall be effective as of the eighth day
following the Release Date and only if executed by both parties.
 


IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.
 
ROBERT A.
KATZ                                                                                                   VAIL
RESORTS, INC.
 


 
_________________________________                                                                 By:_________________________________
 
Date:______________________________                                                              Date:_______________________________
 


 


 


 





